Exhibit 10.1

Execution Copy

CIE PROCEEDS AND RESERVATION OF RIGHTS AGREEMENT

THIS CIE PROCEEDS AND RESERVATION OF RIGHTS AGREEMENT, dated as of September 9,
2016 (this “Agreement”), is made by and among (i) Caesars Interactive
Entertainment, Inc. (“CIE”), (ii) Caesars Acquisition Company, on behalf of
itself and each of its direct and indirect Subsidiaries (collectively, “CAC”),
(iii) Caesars Entertainment Corporation, on behalf of itself and each of its
direct and indirect Subsidiaries, other than the Company (collectively, “CEC”),
and (iv) Caesars Entertainment Operating Company, on behalf of itself and each
of the debtors in the Chapter 11 Cases (collectively, the “Company” and together
with CIE, CAC and CEC, the “Parties”).

WHEREAS, on January 15, 2015, the Company commenced voluntary cases under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as
amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Northern District of Illinois (the “Bankruptcy Court”), which cases are
currently pending before the Honorable Judge A. Benjamin Goldgar and jointly
administered for procedural purposes only under Case No. 15-01145, and any
proceedings relating thereto (collectively, the “Chapter 11 Cases”);

WHEREAS, on March 12, 2015, the Bankruptcy Court issued an order (Docket No.
675, the “Examiner Order”) directing the U.S. Trustee to appoint an examiner
(the “Examiner”) to investigate certain transactions, conveyances and other
activities, including without limitation (i) the Challenged Transactions (as
defined therein); (ii) the Insider Transactions (as defined therein); (iii) any
other transactions involving the Debtors to the extent those transactions
suggest potential claims belonging to the estates, including without limitation
causes of action against any current officers or directors of the Debtors, any
former officers or directors of the Debtors, any affiliates of the Debtors, or
any advisors of the Debtors; and (iv) any apparent self-dealing or conflicts of
interest involving the Debtors, their affiliates, or their advisors;

WHEREAS, on March 15, 2016, the Examiner issued his report (Docket No. 3401),
and on May 16, 2016, the Examiner issued a substantially unredacted version of
his report (Docket No. 3720, collectively, the “Examiner Report”), in which he
analyzed claims and potential claims belonging to the Debtors and their estates
arising from or related to the transactions, conveyances and other acts and
omissions that were the subject of his investigation;

WHEREAS, the Governance Committee of the CEOC Board of Directors (the
“Governance Committee”) and its advisors conducted an investigation that
analyzed and identified claims belonging to the Debtors and concluded that many
claims were likely to succeed and had significant value to the Debtors’ estate;

WHEREAS, CEC and CAC dispute the conclusions reached by the Governance
Committee’s investigation and the Examiner Report;

WHEREAS, the Company and CAC are party to the Amended and Restated Restructuring
Support Agreement dated as of July 9, 2016 (as amended, supplemented, or
otherwise modified from time to time, the “CEOC-CAC RSA”);

WHEREAS, the Company and CEC are party to the Amended and Restated Restructuring
Support Agreement dated as of July 9, 2016 (as amended, supplemented, or
otherwise modified from time to time, the “CEOC-CEC RSA”);



--------------------------------------------------------------------------------

WHEREAS, the Company has sought the entry of an order of the Bankruptcy Court
approving the restructuring of the Debtors pursuant to a Chapter 11 plan of
reorganization consistent with the terms of the RSAs (the “Plan”);

WHEREAS, Caesars Interactive Entertainment Inc. (“Seller”) is party to the Stock
Purchase Agreement, dated as of July 30, 2016, by and among Alpha Frontier
Limited, Seller and, solely for the purposes set forth therein, Caesars Growth
Partners, LLC and CIE Growth, LLC (as amended, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”); and

WHEREAS, CEC is the parent of an affiliated group (as that term is defined in
Section 1504 of the Code and the Treasury Regulations thereunder) (the “CEC
Consolidated Group”), which will utilize certain net operating losses (“NOLs”)
and other tax attributes generated by CEOC and its subsidiaries (together with
the NOLs, the “Tax Attributes”) upon, and as a result of, the closing of the
Purchase Agreement.

All capitalized terms not defined herein shall have the meanings ascribed to
them in the Purchase Agreement or Annex A attached hereto.

NOW, THEREFORE, the Parties hereto hereby agree as follows.

1. Escrow of CIE Proceeds. Prior to the Closing, the Parties shall enter into an
escrow agreement, and the release of the escrow funds covered thereby will be
governed by the terms of Annex A attached hereto, which is hereby incorporated
by reference and made a part of this Agreement. In connection with the Closing,
the CIE Proceeds will be deposited into the CIE Escrow Account in accordance
with, and to the extent required under, Annex A.

2. Reservation of Rights. Nothing in this Agreement restricts in any way any
rights the Parties may have to the CIE Proceeds.

3. Tax Attributes. Neither this Agreement nor the consummation of the
transactions contemplated by the Purchase Agreement restricts in any way any
rights the Parties may have with respect to the Tax Attributes or the CEC
Consolidated Group’s use thereof. If a court of competent jurisdiction enters a
final non-appealable order that (a) CEC’s use of the Tax Attributes violated the
automatic stay in the Company’s chapter 11 case, (b) the Company would have been
entitled to enjoin the Closing until such time as the Company’s deconsolidation
from the CEC Consolidated Group (a “Tax Deconsolidation”) would prevent the use
of the Tax Attributes upon and as a result of the Closing, or (c) the Company
otherwise is or would have been entitled to compensation for the use of the Tax
Attributes by CEC, then, in any case of (a), (b) or (c), CEC shall pay to, or at
the direction of, the Company the amount, if any, as determined by a final
non-appealable court order, equal to the value of the Tax Attributes to the
Company (the “Payment”). So long as the Payment is due and owing, all amounts
held in the CIE Escrow Account to be distributed to CEC or its Subsidiaries
(other than CGP and its Subsidiaries) on account of indirect interests in CIE in
accordance with the organizational documents of CIE and CGP shall instead be
distributed directly to the Company, as it directs in writing, until such time
as (x) an amount equal to the Payment (less any amounts paid by CEC to the
Company with respect thereto) has been so distributed or (y) the Plan is
confirmed. CEC agrees that it shall not raise any objections or defenses in any
such court proceedings (y) to the court’s ability to make such determination(s)
and enter such order(s), including, without limitation on grounds of ripeness,
justiciability, jurisdiction, lack of case or controversy, or any time-based
defense including statutes of limitation or statutes of repose, or (z) on
account of the

 

2



--------------------------------------------------------------------------------

Company not attempting to enjoin the Closing prior to the Closing. The Company
shall give CEC at least 30 days prior written notice before it takes any action
to effectuate a Tax Deconsolidation and agrees that CEC shall not be obligated
to make any Payment prior to a Tax Deconsolidation.

4. Purchase Agreement. CIE will not amend or waive any provision of the Purchase
Agreement in a manner that would, or would reasonably be expected to, reduce the
CIE Proceeds, without the prior written consent of the Company.

5. Miscellaneous.

(a) Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc. One Caesars Palace Drive Las
Vegas, NV 89109

Attn:    General Counsel

With a copy to (which shall not constitute notice): Kirkland & Ellis LLP 601
Lexington Ave New York, NY 10022

Attn:    Paul M. Basta, P.C.    Nicole L. Greenblatt, P.C.

Facsimile:    (212) 446 4900

E-mail Address:    paul.basta@kirkland.com    ngreenblatt@kirkland.com -and-
Kirkland & Ellis LLP 300 North LaSalle Chicago, IL 60654

Attn:    David R. Seligman, P.C.    Joseph M. Graham

Facsimile:    (312) 862-2200

E-mail Address:    dseligman@kirkland.com    joe.graham@kirkland.com

 

3



--------------------------------------------------------------------------------

If to CAC: Caesars Acquisition Company One Caesars Palace Drive Las Vegas, NV
89109

Attn:    General Counsel

With a copy to (which shall not constitute notice):

Latham & Watkins LLP 885 Third Avenue New York, NY 10022-4834

Attn:    Christopher Harris    Mark Broude    Raymond Y. Lin    Daniel D. Adams

Telephone:    (212) 373-3000 Facsimile    (212) 373-2053

E-mail Address:    christopher.harris@lw.com    mark.broude@lw.com   
raymond.lin@lw.com    daniel.adams@lw.com

If to CEC: Caesars Entertainment Corp. One Caesars Palace Drive Las Vegas, NV
89109

Attn:    General Counsel

E-mail Address:    tdonovan@caesars.com With a copy to (which shall not
constitute notice): Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of
the Americas New York, NY 10019

Attn:    Jeffrey D. Saferstein    Samuel E. Lovett

Telephone:    (212) 373-3000 Facsimile:    (212) 373-2053

E-mail Address:    jsaferstein@paulweiss.com    slovett@paulweiss.com -and-
Milbank, Tweed, Hadley & McCloy LLP 601 South Figueroa Street, 30th Floor Los
Angeles, CA 90017

Attn:    Paul S. Aronzon    Thomas R. Kreller

Telephone:    (213) 892-4000 Facsimile:    (213) 629-5063

Email Address:    paronzon@milbank.com    tkreller@milbank.com

 

4



--------------------------------------------------------------------------------

-and- Reed Smith LLP 599 Lexington Avenue, 22nd Floor New York, New York

Attn:    Howard L. Shecter    Kenneth M. Siegel

Telephone:    (212) 521-5471 Facsimile:    (212) 521-5450

Email Address:    hshecter@reedsmith.com    ksiegel@reedsmith.com if to CIE:
Caesars Interactive Entertainment, Inc. One Caesars Palace Drive Las Vegas,
Nevada 89109

Facsimile:    (702) 892-2616 Attention:    General Counsel

with a copy to (which shall not constitute notice): Latham & Watkins LLP 650
Town Center Drive, 20th Floor Costa Mesa, CA 92626

Facsimile:    (714) 755-8290 Attention:    Charles Ruck    Raymond Y. Lin   
Michael Treska

Email Address:    Charles.Ruck@lw.com    Raymond.Lin@lw.com   
Michael.Treska@lw.com

(b) Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. The United States District
Court for the Northern District of Illinois shall have exclusive jurisdiction of
all matters arising out of or in connection with this Agreement; provided,
however, that nothing in this Agreement shall be deemed a consent or submission
by CAC to the jurisdiction of the Bankruptcy Court for any purpose, including
with respect to any disputes under or relating to this Agreement, and the
Company and CAC reserve all rights in this regard.

(c) Counterparts. This Agreement may be executed on two or more separate
counterparts (including by means of telecopied or electronically transmitted
(including in .pdf or .tif formats) signature pages), each of which will be an
original and all of which taken together will constitute one and the same
agreement.

 

5



--------------------------------------------------------------------------------

(d) Successors and Assigns. Except as otherwise expressly provided in this
Agreement, neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned by any party (whether by operation of law or
otherwise) without the prior written consent of the other parties. Subject to
the foregoing, this Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

(e) Amendment and Waiver. This Agreement may only be amended, modified, altered
or revoked with the prior written consent of the Parties.

(f) Headings. Section headings used herein are for convenience of reference only
and will not be deemed to constitute a part of this Agreement for any other
purpose, or to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced as if such
headings had not been included herein.

(g) No Strict Construction. The parties hereto hereby expressly acknowledge and
agree that the language of this Agreement constitutes the mutual intention and
understanding of the parties, and that each party hereto has been represented by
competent counsel in connection herewith. Accordingly, each party hereto hereby
waives any doctrine of strict construction with respect to the interpretation
hereof or the resolution of any ambiguities herein, and none of the foregoing
will be resolved against any party as a result of any such doctrine.

(h) Complete Agreement. This Agreement and the documents referred to herein
contain the entire understanding of the parties hereto with respect to the
transactions contemplated hereby and any prior agreements or understandings,
whether oral or written, are entirely superseded hereby.

(i) Delivery by Facsimile or Electronic Transmission. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission (including email), will be treated in
all manner and respects as an original contract and will be considered to have
the same binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
will re-execute original forms thereof and deliver them to all other parties. No
party hereto will raise the use of a facsimile machine or other electronic
transmission (including email or “.pdf” format (or similar format)) to deliver a
signature or the fact that this Agreement or any signature was transmitted or
communicated through the use of facsimile machine or other electronic means
(including email or “.pdf” format (or similar format)) as a defense to the
formation of a contract and each such party forever waives any such defense.

(j) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

(k) Third Party Beneficiaries. Except as set forth herein, nothing herein
expressed or implied is intended or will be construed to confer upon or to give
any Person other than the Escrow Agent, the Company and Seller any rights or
remedies under or by reason of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS INTERACTIVE ENTERTAINMENT, INC. By:   /s/ Craig J. Abrahams  

 

Name:   Craig J. Abrahams Title:   President CAESARS ENTERTAINMENT OPERATING
COMPANY, INC., on behalf of itself and each of the debtors in the Chapter 11
Cases By:   /s/ Mary E. Higgins  

 

Name:   Mary E. Higgins Title:   CFO CAESARS ENTERTAINMENT CORPORATION, on
behalf of itself and each of its direct and indirect subsidiaries (other than
the Company) By:   /s/ Eric Hession  

 

Name:   Eric Hession Title:   CFO CAESARS ACQUISITION COMPANY, on behalf of
itself and each of its direct and indirect subsidiaries By:   /s/ Craig J.
Abrahams  

 

Name:   Craig J. Abrahams Title:   CFO

[Signature page to CIE Proceeds and Reservation of Rights Agreement]



--------------------------------------------------------------------------------

Annex A

CIE Escrow Term Sheet

See attached.



--------------------------------------------------------------------------------

Execution Copy

Caesars Entertainment Operating Company, Inc.

Caesars Interactive Entertainment, Inc. CIE Proceeds Escrow Term Sheet

 

Parties   Debtors   Caesars Entertainment Operating Company, Inc. (“CEOC”) and
its direct and indirect debtor Subsidiaries CEC   Caesars Entertainment
Corporation CAC   Caesars Acquisition Company The CIE Transaction   CIE
Transaction  

The transactions contemplated by that certain stock purchase agreement, dated as
of July 30, 2016 (the “Purchase Agreement”), by and between: (i) Caesars
Interactive Entertainment, Inc. (“CIE”), an indirect Subsidiary of CAC; (ii)
Alpha Frontier Limited (“Purchaser”), backed by a consortium that includes Giant
Investment (HK) Limited, an affiliate of Shanghai Giant Network Technology Co.,
Ltd.; Yunfeng Capital; China Oceanwide Holdings Group Co., Ltd.; China Minsheng
Trust Co., Ltd.; CDH China HF Holdings Company Limited and Hony Capital Fund;
and (iii) solely for certain limited purposes described therein, Caesars Growth
Partners, LLC (“CGP”), and CIE Growth, LLC. The CIE Transaction includes, among
other things, CIE selling its social and mobile games business to Purchaser. See
Caesars Acquisition Company, Report on Form 8-K, Ex. 99.1 (Aug. 1, 2016).

 

Capitalized terms not defined herein have the meaning set forth in the Purchase
Agreement. CIE will convert to a Delaware limited liability company (by
conversion or merger) prior to the completion of the CIE Transaction, so
references to “CIE” include post-conversion Caesars Interactive Entertainment,
LLC.

CIE Proceeds  

All proceeds from the Purchase Price (as defined in and as may be adjusted
pursuant to the Purchase Agreement) that are payable to, on behalf of, or
otherwise at the direction of CIE pursuant to the Purchase Agreement, from, or
on behalf of, the Purchaser whether at or after the Closing, including the
Deposit (but only if, when and to the extent the Deposit is paid to Seller under
the terms of the Purchase Agreement and the Deposit Escrow Agreement), all
amounts payable pursuant to Sections 2.05, 2.06, and 2.07 of the Purchase
Agreement and any releases payable to or at the direction of CIE from the Escrow
Account (as defined in the Purchase Agreement) (“CIE Proceeds”).

 

Prior to the Closing, but subject to the terms of the Purchase Agreement, the
Deposit will remain in the account under the Deposit Escrow Agreement subject to
the terms of the Deposit Escrow Agreement and the Purchase Agreement.

 

1



--------------------------------------------------------------------------------

Use of CIE Proceeds

 

CIE Transaction Expenses   Set forth on the “Sources and Uses” Exhibit attached
hereto, and in any event capped at $65,000,000. “CIE Transaction Expenses” means
documented third party transaction costs incurred by CIE in connection with the
CIE Transaction, including, for the avoidance of doubt, Company Transaction
Expenses paid pursuant to Section 2.05 of the Purchase Agreement. The CIE
Transaction Expenses may be paid directly from the CIE Proceeds to the
applicable payee at the time of Closing (or as soon as practicable thereafter),
in either case, pursuant to invoices from such payees, and with periodic
reporting to the Debtors. Any portion of the CIE Transaction Expenses amounts
not paid within three business days following the Closing shall be deposited
into the CIE Escrow Account. Management Repurchases  

Capped at $640,000,000 plus any applicable employment-related taxes (including
any employer-side employment taxes), representing the portion of amounts payable
by CIE or its affiliates from the CIE Proceeds towards the Management
Repurchases (the “Management Repurchase Amounts”) with respect to the Purchase
Agreement (and not the remaining businesses of CIE), it being understood that
the aggregate amount necessary for the Management Repurchases will exceed such
cap but that any such excess will be paid by CIE and not from the CIE Proceeds.

 

“Management Repurchases” means the repurchase or cancellation of all CIE equity
interests or equity awards held by individuals who are or were employees or
consultants of CIE (other than any employees or consultants who are also
employees or consultants of the Plan Sponsors or any of their affiliates (other
than CEC, CAC, Caesars Enterprise Services, LLC or any of their respective
Subsidiaries)) (“CIE Employee Equity”), but not from any other holders of CIE
equity interests. The Management Repurchase Amounts will be paid directly from
the CIE Proceeds to the holders of CIE Employee Equity (or the applicable taxing
authority) following CIE’s receipt of the CIE Proceeds under the Purchase
Agreement (which payments, for the avoidance of doubt, shall be made as, if and
when the CIE Proceeds are paid under the Purchase Agreement and shall include
payments (i) as soon as practicable following the Closing from the Closing
proceeds, (ii) following CIE’s receipt of any purchase price adjustment under
the Purchase Agreement, and (iii) following the release of funds held in the
Escrow Account (as defined in the Purchase Agreement) to CIE).

 

“Plan Sponsors” means: (a) Apollo Global Management, LLC, Apollo Management VI,
L.P., Apollo Alternative Assets, L.P., Apollo Hamlet Holdings, LLC, Apollo
Hamlet Holdings B, LLC; and Apollo Investment Fund VI, L.P.; (b) TPG Capital,
L.P., TPG Global, LLC, TPG Capital Management, L.P., TPG Hamlet Holdings, LLC,
TPG Hamlet Holdings B, LLC; and (c) Hamlet Holdings LLC, Con-Invest Hamlet
Holdings, Series LLC, Co-Invest Hamlet Holdings B, LLC.

 

2



--------------------------------------------------------------------------------

Rock Repurchases   Capped at $435,000,000, representing the portion of amounts
payable by CIE or its affiliates from the CIE Proceeds towards the Rock
Repurchases (the “Rock Repurchase Amount”) with respect to the Purchase
Agreement (and not the remaining businesses of CIE), it being understood that
the aggregate amount necessary for the Rock Repurchases will exceed such cap but
that any such excess will be paid by CIE and not from the CIE Proceeds. “Rock
Repurchases” means the repurchase of all CIE equity interests held by Rock
Gaming Interactive LLC (“Rock Gaming”) (which payments shall be conditioned upon
Rock Gaming and its affiliates not raising any objection to the CIE Transaction
and the transactions in connection therewith and contemplated hereunder). The
Rock Repurchase Amounts will be paid directly from the CIE Proceeds to Rock
Gaming on account of its CIE equity following CIE’s receipt of the CIE Proceeds
under the Purchase Agreement (which payments, for the avoidance of doubt, shall
be made as, if and when the CIE Proceeds are paid under the Purchase Agreement
and shall include payments (i) as soon as practicable following the Closing from
the Closing proceeds, (ii) following CIE’s receipt of any purchase price
adjustment under the Purchase Agreement, and (iii) following the release of
funds held in the Escrow Account (as defined in the Purchase Agreement) to CIE).

 

3



--------------------------------------------------------------------------------

Tax Amounts  

Set forth on the “Sources and Uses” Exhibit attached hereto, and in any event,
with respect to clauses (i) and (iii) capped at $300,000,000. “Tax Amounts”
means:

 

(i) the net income tax liability of CAC with respect to the CIE Transaction
(including the pre-closing Restructuring), after taking into account any
available tax attributes of CAC;

 

(ii) with respect to each equityholder of CIE that continues to be an
equityholder of CIE following the Closing (other than CIE Growth, LLC) and does
not otherwise receive cash proceeds in an amount sufficient to cover its tax
liability in connection with the CIE Transaction (including the pre-closing
Restructuring), the net income tax liability of such person with respect to the
CIE Transaction (including the pre-closing Restructuring), calculated as the net
taxable income allocable to such person with respect to the CIE Transaction
(including the pre-closing Restructuring), multiplied by an assumed tax rate of
40%; provided that amounts payable pursuant to this clause (ii), if any, (A) to
equityholders of CIE (other than Rock), together with the amounts payable
pursuant to the Management Repurchases, will not exceed in the aggregate the
Management Repurchase Amount and (B) to Rock, together with the amounts payable
pursuant to the Rock Repurchases, will not exceed the Rock Repurchase Amount;
and

 

(iii) the corporate income tax liability of CIE with respect to the CIE
Transaction (including the pre-closing Restructuring).

 

Subject to CIE providing to CEOC prior to the Closing reasonable supporting
calculations for the estimated Tax Amounts as of the Closing, at the Closing,
$300,000,000 (the “Initial Tax Amount”) will be paid directly to CIE with
respect to Tax Amounts, for further payment of Tax Amounts (Y) to CGP and on to
CAC (in the case of (i)) and to the applicable equityholder (in the case
of (ii)) or (Z) by CIE (in the case of (iii)), in each case, upon receipt by CIE
of reasonable supporting documentation for payment of such Tax Amounts.

 

Upon filing and/or distribution of the tax returns (by the applicable
corporation or partnership for the entities between and including CIE and CAC)
for the taxable period in which the Closing occurs, (i) the actual Tax Amounts
will be calculated based on the information set forth in such tax returns,
(ii) CIE, CGP and CAC will provide CEOC with reasonable supporting documentation
for such calculation of the applicable net income tax liabilities and such Tax
Amounts and (iii) CIE and CAC shall deposit, or cause to be deposited, into the
CIE Escrow Account the excess of the Initial Tax Amount less the aggregate of
such calculated Tax Amounts.

 

For the avoidance of doubt, taxes that are required to be withheld and paid over
to the applicable tax authorities with respect to the Management Repurchase
Amounts and any corresponding employer-side employment taxes shall be included
in the calculation of Management Repurchase Amounts and not in the calculation
of Tax Amounts.

 

4



--------------------------------------------------------------------------------

South Korea Amounts  

Set forth on the “Sources and Uses” Exhibit attached hereto, and in any event
capped at $50,000,000 (the “South Korea Amounts”). During the 60 day period
following the Closing, CEOC and CEC will negotiate in good faith on the amounts,
timing, conditions and other terms associated with the disbursement and use of
the South Korea Amounts in connection with the proposed casino project in South
Korea.

 

No South Korea amounts will be disbursed prior to the end of such 60 day period
(and then only to the extent and on such terms as are agreed between CEOC and
CEC).

CEC Expense Amounts  

Set forth on the “Sources and Uses” Exhibit attached hereto, and in any event
capped at $200,000,000. “CEC Expense Amounts” means amounts to be paid to CEC
with certification from CEC within 5 business days after payment to CEC that all
such amounts have been paid to payees permitted by this paragraph, pursuant to
invoices from such payees (which may be summary invoices or “cover page”
invoices, indicating only the service provider, the period covered thereby, the
amount invoiced, the date payable and the wire instructions for payment), for
the payment of (i) reasonable and documented third party professional fees
(actually incurred or required to be paid in advance pursuant to existing
contractual relationships) of advisors to CEC or special committee(s) of the
board of directors of CEC for services rendered to CEC or such special
committee(s) and (ii) such other reasonable fees and expenses as may be
consented to from time to time by CEOC in its sole discretion.

 

For the avoidance of doubt, CEC Expense Amounts shall in no event include any
professional fees of advisors of any Plan Sponsor or any of its affiliates
(other than CEC or its Subsidiaries) or any other advisor in respect of services
rendered to any Plan Sponsor or any of its affiliates (other than CEC or its
Subsidiaries) or relating to any lobbying efforts with respect to the Trust
Indenture Act.

 

No CEC Expense Amounts shall be paid (i) until at least 60 days after the
Closing, (ii) in excess of $15,000,000 during any thirty day period or
(iii) following the commencement of a chapter 11 case with respect to CEC and/or
its Subsidiaries (other than CEOC and its Subsidiaries) unless CEOC otherwise
agrees in its sole discretion or there has occurred a CEC Bankruptcy Release
Event; provided that the first payment of CEC Expense Amounts, which shall
include CEC Expense Amounts that are due and payable as of the Closing, subject
to the other terms and conditions herein, may be increased by an amount up to
$20,000,000 to account for such outstanding accrued and unpaid expenses (the
“Accrued and Unpaid Amount”).

 

In the event that the Debtors confirm a standalone plan of reorganization, then
CEC shall promptly repay all previously paid CEC Expense Amounts to the CIE
Escrow (and no further CEC Expense Amounts will be paid). Further, no CEC
Expense Amounts shall be paid unless and until CEOC and CEC have entered into
mutually agreeable arrangements pursuant to which CEC provides satisfactory
security for (i) the foregoing repayment obligation and (ii) CEC’s obligation to
pay CEOC for Tax Attributes (as defined in, and pursuant to, the CIE Proceeds
Agreement).

 

5



--------------------------------------------------------------------------------

Recoverable Amount   On the date that is 60 days after the Closing (or as soon
as practicable, and in any event within three business days, thereafter), but
only provided that (i) CEC has received at least $37,000,000 of South Korea
Amounts and (ii) CEC has received the first monthly payment of CEC Expense
Amounts, which shall be an amount up to $15,000,000, plus the Accrued and Unpaid
Amount, an amount equal to $35,000,000 will be paid to the Debtors from the CIE
Proceeds, on behalf of CEC, in satisfaction of the Recoverable Amount (as
defined in the Debtors’ Second Amended Joint Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code [Docket No. 4218], as may be amended,
modified, or supplemented from time to time (the “Plan”)). CIE Escrow Account  

All CIE Proceeds in excess of the sum of (i) the CIE Transaction Expenses that
are paid at or within three business days following the Closing, (ii) Management
Repurchase Amounts and Rock Repurchase Amounts that are then payable and
(iii) the Initial Tax Amount will be deposited directly into and held in a third
party escrow account (the “CIE Escrow Account”).

 

Amounts may be distributed from the CIE Escrow Account only: (i) pursuant to the
terms of this Term Sheet and the Escrow Agreement (including, without
limitation, for Permitted CIE Escrow Uses (as defined below)), (ii) with the
joint written consent of CIE and CEOC, or (iii) pursuant to an order of a court
of competent jurisdiction.

 

The Debtors, CEC, CGP and CAC will reserve all rights with respect to the CIE
Proceeds held in the CIE Escrow Account in relation to the transactions
identified in the Final Report of Examiner, Richard J. Davis (Substantially
Unredacted), dated May 16, 2016 [Docket No. 3720].

Caesars Claims   “Caesars Claims” means all of the claims in, and causes of
action relating to, and all claims against, as applicable, CEC, CAC, CIE and/or
their affiliates and Subsidiaries pursuant to, the cases captioned Caesars
Entertainment Operating Company, Inc., et al. v. Caesars Entertainment
Corporation, et al., Adv. Pro. No. 16-00522 (ABG) (Bankr. N.D. Ill.).

 

6



--------------------------------------------------------------------------------

CAC/CIE Bankruptcy Release Event   “CAC/CIE Bankruptcy Release Event” means (a)
any (i) Final Order or other final action issued or taken by an appropriate
Governmental Authority or (ii) settlement, release or other agreement, in each
case that results in CAC, CIE, Purchaser, the Acquired Companies and their
Subsidiaries being fully and finally released from any and all Liability arising
out of or relating to the Caesars Claims; (b) a Final Order is entered in any
Action with respect to the Caesars Claims to which CAC, CIE or any of their
respective Subsidiaries is a party and such Final Order dismisses the Caesars
Claims in full with prejudice in such a manner as to have a preclusive effect on
any other Caesars Claims being pursued or continued against CAC, CIE or any of
their respective Subsidiaries; (c) a judgment is entered in any action with
respect to the Caesars Claims to which CAC, CIE or any of their respective
Subsidiaries is a party and the judgment becomes a Final Order, and CAC, CIE or
any of their respective Subsidiaries satisfies such judgment in full, so that
satisfaction of such judgment by CAC, CIE or any of their respective
Subsidiaries will have a preclusive effect on any other Caesars Claims being
pursued or continued against CAC, CIE or any of their Subsidiaries; or (d) the
substantial consummation (as defined in section 1101 of the Bankruptcy Code) of
a plan of reorganization for the CEOC Debtors which provides that CAC, CIE, the
Purchaser, the Acquired Companies and their respective Subsidiaries are fully
and finally released from any Liability arising out of or relating to the
Caesars Claims; provided that either (i) the time to file a notice of appeal
from the order confirming such plan of reorganization has elapsed without any
notice of appeal being filed or (ii) any appeal from the order confirming such
plan of reorganization could not have the effect of reversing or rendering
unenforceable either the plan confirmation order in its entirety or the release
of any of CAC, CIE, the Purchaser, the Acquired Companies or any of their
respective Subsidiaries thereunder from the Caesars Claims.

 

7



--------------------------------------------------------------------------------

CEC Bankruptcy Release Event   “CEC Bankruptcy Release Event” means (a) any (i)
Final Order or other final action issued or taken by an appropriate Governmental
Authority or (ii) settlement, release or other agreement, in each case that
results in CAC, CIE, CEC, Purchaser, the Acquired Companies and their affiliates
and Subsidiaries being fully and finally released from any and all Liability
arising out of or relating to the Caesars Claims; (b) a Final Order is entered
in any Action with respect to the Caesars Claims to which CAC, CIE, CEC or any
of their respective affiliates and Subsidiaries is a party and such Final Order
dismisses the Caesars Claims in full with prejudice in such a manner as to have
a preclusive effect on any other Caesars Claims being pursued or continued
against CAC, CIE, CEC or any of their respective affiliates or Subsidiaries;
(c) a judgment is entered in any action with respect to the Caesars Claims to
which CAC, CIE, CEC or any of their respective affiliates and Subsidiaries is a
party and the judgment becomes a Final Order, and CAC, CIE, CEC or any of their
respective affiliates and Subsidiaries satisfies such judgment in full, so that
satisfaction of such judgment by CAC, CIE, CEC or any of their respective
affiliates and Subsidiaries will have a preclusive effect on any other Caesars
Claims being pursued or continued against CAC, CEC or any of their respective
affiliates and Subsidiaries; or (d) the substantial consummation (as defined in
section 1101 of the Bankruptcy Code) of a plan of reorganization for the CEOC
Debtors which provides that CAC, CIE, CEC, the Purchaser, the Acquired Companies
and their respective affiliates and Subsidiaries are fully and finally released
from any Liability arising out of or relating to the Caesars Claims; provided
that either (i) the time to file a notice of appeal from the order confirming
such plan of reorganization has elapsed without any notice of appeal being filed
or (ii) any appeal from the order confirming such plan of reorganization could
not have the effect of reversing or rendering unenforceable either the plan
confirmation order in its entirety or the release of any of CAC, CIE, CEC, the
Purchaser, the Acquired Companies or any of their respective affiliates or
Subsidiaries thereunder from the Caesars Claims.

 

8



--------------------------------------------------------------------------------

CIE Escrow Disbursements   Funds may be disbursed from the CIE Escrow Account
for the Permitted CIE Escrow Uses in accordance with this Term Sheet and solely
on (x) in the case of CEC Expense Amounts, the fifth (5th) day (or the first
business day thereafter if such fifth (5th) day is not a business day on which
the Escrow Agent is able to disburse cash), and (y) in the case of any other
disbursement, the twentieth (20th) day (or the first business day thereafter if
such twentieth (20th) day is not a business day on which the Escrow Agent is
able to disburse cash), following receipt from CIE or CEOC, as applicable (the
“Requesting Party”) by the Escrow Agent and the other party (the “Receiving
Party”) of a certified statement (a “Disbursement Notice”), that (a) all terms
and conditions set forth in this Term Sheet that are applicable to the payment
of such Permitted CIE Escrow Use have been satisfied and (b) that CEOC, if the
Requesting Party is CIE, or CIE, if the Requesting Party is CEOC, has been
provided the documentation reflecting the satisfaction of such conditions
precedent, and only if prior to such fifth (5th) or twentieth (20th) day (as the
case may be), no Receiving Party has provided notice of objection (each, an
“Objection Notice”) to the Escrow Agent, such Requesting Party and the other
parties that such conditions have not been satisfied and/or the amount of the
proposed disbursement from the CIE Escrow Account together with a certified
statement of such objecting party setting forth with reasonable specificity the
conditions that such objecting party asserts have not been satisfied and/or the
calculation of such disputed amount. Permitted CIE Escrow Uses  

“Permitted CIE Escrow Uses” means, with respect to the corresponding Requesting
Party as set forth below:

 

(i) CIE Transaction Expenses, directly to the payees thereof as requested by
CIE;

 

(ii) Tax Amounts as requested by CIE (solely from funds deposited into the CIE
Escrow Account from the Initial Tax Amount in accordance with the terms set
forth above), directly to CIE, CAC or the applicable CIE equityholder; provided
that such Tax Amounts will be paid by the Escrow Agent promptly upon receipt
from CIE of the applicable Disbursement Notice (without the expiration of the
twenty (20) day period described above) regardless of whether CEOC provides an
Objection Notice with respect thereto; provided further that in the event that
CEOC provides an Objection Notice and such Tax Amount is determined to be less
than the amount set forth in the respective Disbursement Notice, then CIE will
promptly deposit into the CIE Escrow Account, cash in an amount of equal to such
deficit;

 

(iii) as requested by CIE, upon receipt of reasonable supporting documentation
and with periodic reporting to the Debtors, any amounts that CIE is required to
pay to Purchaser or any Purchaser Indemnified Party pursuant to terms of the
Purchase Agreement to the extent such amounts are not satisfied from the Escrow
Account, directly to such payees; provided that such amounts will be paid by the
Escrow Agent promptly upon receipt from CIE of the applicable Disbursement
Notice (without the expiration of the twenty (20) day period described above)
regardless of whether CEOC provides an Objection Notice with respect thereto;
provided further that in the event that CEOC provides an Objection Notice and it
is determined the CIE was not required to pay such amounts pursuant to the
Purchase Agreement, then CIE will promptly deposit into the CIE Escrow Account,
cash in an amount equal to the amounts so determined not to have been payable;

 

9



--------------------------------------------------------------------------------

 

(iv) as requested by CIE, to the extent, and on the terms, so agreed between
CEOC and CEC pursuant to this Term Sheet, South Korea Amounts;

 

(v) as requested by CIE, solely from income generated from the CIE Proceeds
while held in the CIE Escrow Account, amounts necessary to pay any income tax
liability relating thereto;

 

(vi) as requested by CIE, from time to time on or after the 60th day after the
Closing (subject to satisfaction of the conditions set forth in this Term
Sheet), CEC Expense Amounts;

 

(vii) as requested by CEOC, on the 60th day after the Closing (subject to
satisfaction of the conditions set forth in this Term Sheet), the Recoverable
Amount;

 

(viii) as requested by CIE, on or after the CAC/CIE Bankruptcy Release Event,
all of the then remaining CIE Proceeds that are allocable to CAC or to CGP in
order to pay liabilities of CGP or its subsidiaries (other than distributions to
CEC (or any entities between CEC and CGP)) in accordance with the organizational
documents of CGP, to the extent not already paid to or on behalf of pursuant to
this Term Sheet, as determined by CIE; and

 

(ix) as requested by CIE, on or after the CEC Bankruptcy Release Event, all of
the then remaining CIE Proceeds, as determined by CIE.

 

For the avoidance of doubt, Permitted CIE Escrow Uses does not include, and no
amounts disbursed from the CIE Escrow (including amounts distributed to CIE
and/or onto CGP that are otherwise in accordance herewith) shall be distributed
or otherwise used to make, payments to CEC (or any entity between CEC and CGP)
until a CEC Bankruptcy Event, other than South Korea Amounts and CEC Expense
Amounts, in each case, in accordance with this Term Sheet.

Documentation  

(i) the CIE Proceeds and Reservation of Rights Agreement, dated as of September
9, 2016 (the “CIE Proceeds Agreement”), between CEC, CAC, CIE and CEOC, to which
this Term Sheet is attached as an Annex; and

 

(ii) an “Escrow Agreement” among Wilmington Trust, National Association (the
“Escrow Agent”), CIE and CEOC, governing the CIE Escrow Account.

 

10



--------------------------------------------------------------------------------

Caesars Interactive Entertainment, Inc.

Transaction Summary

SMG Sale - Sources and Uses

 

Sources:

      

- Playtika Sale Proceeds

   $ 4,400                     

 

 

 

Total

   $ 4,400   

Uses:

      

- CIE Cash

   $ 2,710   

- Management Shareholder Proceeds

   $ 640   

- Rock Proceeds

   $ 435   

- Taxes

   $ 300   

- CEC Payments

   $ 250   

- Transaction Expenses

   $ 65      

 

 

 

Total

   $ 4,400   

 